Proceeding pursuant to CPLR article 78 to review a determination of the respondent State Commissioner of Social Services, dated September 21, 1978 and made after a statutory fair hearing, which affirmed a determination of the local agency to reduce petitioner’s public assistance grant to reflect $95 per month "lodger income,” after having provided petitioner with a $15 monthly expense allowance for each of two lodgers. Determination confirmed and proceeding dismissed, on the merits, without costs or disbursements. The State commissioner’s determination has a rational basis and is supported by substantial evidence. The record reflects that petitioner failed to document her actual out-of-pocket expenses in*897curred in providing a room for lodgers in excess of a monthly $15 per lodger allowance, and thus the local agency and the State commissioner properly determined that petitioner could claim no actual expenses above $15 per lodger (see 18 NYCRR 352.31 [a] [3]). Mangano, J. P., Gulotta, Cohalan and Margett, JJ., concur.